Citation Nr: 1004609	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to May 
26, 2004, and in excess of 40 percent on and after May 26, 
2004, for lumbosacral strain with degenerative disc disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1965 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Cleveland, Ohio, which granted a 20 percent rating for 
the appellant's service connected low back disability.

During the pendency of the appeal, an increased evaluation 
from 20 percent to 40 percent was granted effective May 26, 
2004, by a Supplemental Statement of the Case dated in 
December 2006.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because 
the RO/AMC has not substantially complied with the Board's 
prior September 2009 remand.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In September 2009, the Board remanded the issue on appeal to 
the RO/AMC for additional development regarding the 
Veteran's claim for an increased rating for lumbosacral 
strain with degenerative disc disease.  In this regard, the 
Board remanded the case for a new VA examination as well as 
to obtain the most recent and relevant treatment records 
since July 2006, including vocational rehabilitation 
records.  The Board notes that the Veteran was afforded a 
new VA examination in October 2009 and that treatment 
records from the Chillicothe, Ohio VAMC, from 2006 to 2009, 
have been associated with the claims file.  However, the 
Veteran's vocational rehabilitation records have not been 
associated with the file and there is no evidence that they 
were requested.  The importance of the vocational 
rehabilitation records is now amplified by the Veteran's 
claim for a total disability evaluation based on individual 
unemployability, which is discussed below.  Thus, the Board 
finds that Stegall requirements have not been met and the 
claim must be remanded in order to obtain the Veteran's 
vocational rehabilitation records.

Additionally, the Board notes evidence of record indicating 
treatment at the Adena Bone and Joint Center in Chillicothe, 
Ohio.  As treatment records from this facility have not yet 
been associated with the claims file, the RO/AMC should 
request the Veteran's complete treatment records relating to 
the his lumbar spine condition from the Adena Bone and Joint 
Center in Chillicothe, Ohio.  

Finally, and of significant import, the Veteran reports that 
he has not worked since 2000, and that his unemployment is a 
result of his chronic low back pain.  See VA examination 
report, dated October 2009.  The Veteran has therefore 
raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA 
must consider total rating for compensation based upon 
individual unemployability).  The Court recently held that a 
request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
as a result of that disability is warranted.  Id at 455.  
Therefore, in the readjudication of the claim for an 
increased rating for lumbosacral strain with degenerative 
disc disease, the RO must include the issue of TDIU, in 
accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete 
vocational rehabilitation records 
concerning the low back and any 
neurological complications from July 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Obtain a copy of any and all treatment 
records relating to the Veteran's lumbar 
spine condition, from the Adena Bone and 
Joint Center of Chillicothe, Ohio.  If 
these records cannot be obtained, it 
should be so stated.

3.  Thereafter, the RO should readjudicate 
the claim on the merits.  Such 
consideration must include the question as 
to whether a separate compensable 
disability rating is warranted for the 
neurological symptoms related to the 
Veteran's back disability as well as the 
issue of entitlement to a TDIU.  If any 
benefit sought on appeal is not granted in 
full, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


